DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on April 8, 2022 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. 

Status of the Claims
	Claims 2, 5-13, and 17-31 are pending. Claims 1, 3, 4, 14-16, and 32 are cancelled. Claims 8-13 are withdrawn.

Change in Examiner
The examiner for your application in the USPTO has changed.  Examiner Monica Shin can be reached at 571-272-7138.

Terminal Disclaimer
The terminal disclaimer filed on July 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,561,641 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Katrina Bergbauer on July 21, 2022.
The application has been amended as follows: 
In line 11 of claim 2, rewrite “R7 is C2-C7 alkylcarbonyl” as follows:--R7 is independently halogen, C2-C7 alkylcarbonyl--
In the last line of claim 2, rewrite “poloxamer.” as follows:--poloxamer, wherein the formulation treats parasitic infestations or infections for about 3 to 6 months.--
In line 2 of claim 5, rewrite “the isoxazoline active agent” as follows:--the at least one isoxazoline active agent--
In lines 1-2 of claim 6, rewrite “the isoxazoline active agent” as follows:--the at least one isoxazoline active agent--
In lines 1-2 of claim 7, rewrite “the isoxazoline active agent” as follows:--the at least one isoxazoline active agent--
In lines 1-2 of claim 21, rewrite “any one of claims 17, 18, 19 or 20” as follows:--any one of claims 18 or 19--
In lines 2-4 of claim 22, rewrite component a) as follows:--a) about 5 to 30% (w/v) of the at least one isoxazoline active compound of formula (Ib) or a pharmaceutically acceptable salt thereof,--
In line 2 of claim 23, rewrite “the isoxazoline active agent” as follows:--the at least one isoxazoline active agent--
In lines 2-3 of claim 25, rewrite “the additional pharmaceutically active agent” as follows:--the at least one additional pharmaceutically active agent--
Cancel claims 8-13, 17, and 20.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art references, alone or in combination, do not teach or fairly suggest the long-acting injectable formulation for the treatment of parasite infestations or infections in an animal as claimed in the instant claim 2 and used in the method of the instant claim 27. In particular, the prior art references do not teach or fairly suggest the inclusion or selection of liquid poloxamers, poloxamer 124 or poloxamer 181 to use in combination with the claimed components a) and c). The closest prior art teachings are those of Lahm et al. (Lahm) (US 8,410,153; of record), whose teachings are discussed in detail in the office action of March 3, 2022. Lahm, however, does not teach or fairly suggest the inclusion of poloxamer 124 or poloxamer 181, or the inclusion of a liquid poloxamer.
Furthermore, as discussed in Applicant’s Remarks submitted April 8, 2022, the instant claims provide formulations with long-acting efficacy and less irritation in the treatment of parasite infestations or infections in an animal. One of ordinary skill in the art would not have expected a composition comprising the specifically claimed liquid poloxamers, poloxamer 124 or poloxamer 181, which are the only polymers present in the compositions, the specifically claimed co-solvents when combined with at least one isoxazoline active agent of formula (Ib) would provide formulations with little to no irritation at the injection site, while providing long-acting efficacy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 2, 5-7, 18, 19, 21-31 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616